Citation Nr: 0031953	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  98-06 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION


The veteran had active service from January 1991 to March 
1992, and from June 1993 to October 1996.

The appeal of the claim of entitlement to service connection 
for sinusitis arises from the July 1997 Statement of the Case 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado, denying service connection for 
sinusitis.  The veteran thereafter appealed the statement of 
the case.  The procedural irregularity is considered harmless 
error.  The Board has jurisdiction of the issue which the 
veteran has appealed.  

The RO in a January 2000 Supplemental Statement of the Case 
purported to consider claims of entitlement to service 
connection for sinusitis and entitlement to service 
connection for a deviated nasal septum together, based on 
their being inextricably intertwined by virtue of medical 
evidence to the effect that the veteran's sinusitis was 
causally related to his deviated nasal septum.  However, in a 
May 1998 VA Form 9 the veteran emphatically stated that he 
was not pursuing a claim for service connection for a 
deviated nasal septum, but rather that he was only seeking 
entitlement to service connection for sinusitis.  Because the 
veteran is not pursuing the deviated nasal septum claim, 
there is no such claim which may be considered as 
inextricably intertwined with the sinusitis claim.  Further, 
a claim for primary service connection for sinusitis is 
properly considered based on incurrence or aggravation in 
service, irrespective of whether it may be related to a 
disorder which pre-existed service.  

In a February 2000 rating action the RO increased the 
veteran's rating for his left knee disorder post operative 
status from 10 percent to 20 percent disabling effective July 
1, 1999.  The veteran's representative disagreed, claiming an 
effective date for assignment of the increased rating as  
December 1, 1997.  Following a March 2000 statement of the 
case, the veteran clarified that he was claiming an effective 
date of award of the increased rating in February 1999.  A 
June 2000 rating action granted the 20 percent rating 
effective September 30, 1998.  The RO and the Board consider 
this a complete grant of the benefit sought as to this issue.  

In the course of this appeal, the veteran moved on more than 
one occasion, with resulting transfers of the claims folder 
to different RO's.  In March 2000 the veteran informed that 
he was living on a military base overseas.  Accordingly, the 
veteran's claims folder was transferred to the Washington, 
D.C.  RO.  


FINDINGS OF FACT

1.  The veteran's sinusitis is shown by pre-service clinical 
records to have preexisted his first period of service.  

2.  The veteran's pre-service sinusitis increased in severity 
during service.


CONCLUSIONS OF LAW

1.  Sinusitis clearly and unmistakably preexisted service and 
the presumption of soundness at enlistment is rebutted.  
38 U.S.C.A. § 1111, 1137 (West 1991 & Supp 2000).  

2.  The pre-service sinusitis was aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 1991 & Supp 
2000); 38 C.F.R. § 3.306 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claims folder contains records showing that in December 
1989, prior to his first period of service, the veteran 
suffered a blow to the nose, resulting in a nasal fracture.  
The veteran was treated for sinus-related complaints in March 
1990, including difficulty hearing and headaches.  A dome 
occlusion of the right nave was identified.

Upon Army Reserves enlistment examination in May 1990, the 
nose and sinuses were noted to be normal.  In the veteran's 
report of medical history in May 1990, he reported that he 
never had an ear, nose, or throat condition, and never had 
sinusitis.   

In September 1990 septal deviation surgery was performed at a 
military facility.  While an October 1990 pathology report of 
tissues removed during that surgery is contained within the 
claims folder, a record of the surgery is not.  

In October 1990 the veteran received outpatient treatment at 
a military medical facility for complaints of head and chest 
congestion.  He also complained of a sore throat for two 
weeks, a stuffy nose, and productive cough with yellowish-
green and rust colored sputum.  Upon examination, the nose 
was foggy with erythematous turbinates.  The pharynx was 
positive for percussion and postural drainage.  The examiner 
assessed sinusitis.  

In December 1990 the veteran received treatment for 
complaints of flu symptoms, including a sore throat off and 
on for the prior month, nausea and vomiting, and lethargy.  
The veteran did not have fever or chills, cough, or shortness 
of breath.  The examiner assessed pharyngitis.  

During the first period of service, in October 1991 the 
veteran was treated for complaints of symptoms for the prior 
two weeks, with pain upon swallowing.  Upon examination the 
tonsils showed marked exudation, the pharynx was erythematous 
and hyper-pigmented, and the neck was tender.  No findings 
specific to the sinuses were noted.  The examiner assessed 
pharyngitis.  

Later in October 1991, the veteran complained of frontal 
headache and stomach pain.  Upon examination, there was 
adenopathy, rhinorrhea, and maxillary tenderness.  The 
examiner assessed exudative pharyngitis.  

In service in January 1992 the veteran was treated for 
complaints of sinus fullness with headache.  He reported that 
Sudafed usually worked well.  Also in January 1992 the 
veteran was treated for congestion diagnosed as bronchitis.  

In April 1992 the veteran was treated a military facility for 
complaints of nose bleeds for the prior two months.  X-rays 
showed a minimal transverse lucency involving the distal 
nasal bones, possibly consistent with a minimal displaced 
nasal fracture.  There was also questionable irregularity 
involving the inferior aspect of the anterior maxillary 
spine; a fracture could not be excluded.
 
In February 1993 the veteran underwent revision septoplasty 
at an Army medical center.  

Upon Army enlistment examination in May 1993, the nose and 
sinuses were normal.   

In service in July 1993 the veteran was treated for 
complaints of a head and chest cold for the prior five days.  
He reported feeling stuffy around the sinus area.  He 
reported that he had a rhinoplasty in February 1993 and since 
that time he had sinus infection worse than previously.  Upon 
examination, there was no pain when tapping on the sinus 
cavities.  The examiner assessed a head and chest cold.  

In service in November 1993 the veteran received treatment 
for complaints of nose bleeds with greenish discharge and 
blood on a recurring basis.  The examiner assessed a nasal 
septal deviation.  

In service in January 1994 the veteran was treated for 
complaints of a sore throat for the prior four days and 
coughing up yellow sputum.  The tonsils were mildly swollen 
without exudate.  No findings specific to the sinuses were 
noted.  The examiner assessed pharyngitis.  

Also in January 1994, the veteran was given allergy testing 
based on complaints of three years of chronic nasal 
congestion, itching, and partial nasal obstruction present 
since a septoplasty after a basketball injury.  He reported 
intermittent rhinorrhea.  He also reported intermittent 
purulent nasal mucous with an occasional sinusitis diagnosis 
in the past.  He reported having no obvious seasonal flares.  
Allergic testing was 3+ to 4+ for mites, ragweed, and 
nettles.  The examiner assessed chronic perennial allergic 
rhinitis with potential for fall seasonal allergies; and 
recurring sinusitis probably due to the chronic perennial 
allergic rhinitis.  

A sinus CT examination in February 1994 showed a small 
air/fluid level in the left maxillary antrum, and a 
transverse linear septation/ fibrous band in the anterior 
superior portion of the left maxillary sinus.  The sinuses 
were otherwise clear.  

In February 1994 the veteran was treated for complaints of 
dizziness, fever, hot flashes, and splitting pressure in the 
head.  It was noted that the veteran had a long shift the day 
prior and he did not have objective fever.  The nose, ears, 
and oral cavities were clear.  The examiner assessed 
beginning viral illness.

In April 1994 the veteran was treated for complaints of a 
sore throat of one day duration.  There was no noticeable 
swelling or puss.  The examiner assessed post nasal drip.  

In service in March 1995 the veteran was treated for 
complaints of sore throat, headache, and chills for the prior 
two days.  The left tonsil was erythematous with exudate.  
The sinuses were negative.  The examiner assessed 
tonsillitis.   

In service in September 1995 the veteran was treated for 
complaints of a sore throat for five days with coughing up 
yellow sputum.  On examination, the tonsils were erythematous 
and there was drainage.  The veteran's two prior septal 
surgeries were noted, but there were no positive sinus 
findings.  The examiner assessed sore throat with post nasal 
drip.  

In service in March 1996 the veteran was treated for 
complaints of sore throat, slight fever, and headache of one 
day duration.  The examiner assessed exudative 
pharyngitis/tonsillitis.  

In September 1996, in a history provided by the veteran 
pursuant to an optometry treatment, the veteran reported that 
when reading for a long time he developed a temple and sinus 
headache lasting one hour, for which he took no medication.  

At a December 1996 VA examination, the veteran complained of 
constant pressure in the maxillary region; headaches one to 
two times per day; sinus infection approximately three times 
per year with associated post nasal drip and sore throat; and 
nasal discharge which was usually green.  He reported having 
five episodes of sinusitis in the past year, and added that 
his sinusitis was usually treated with antibiotics.  A 
history was noted of surgery for a deviate nasal septum 
following a fracture of the septum, with resulting difficulty 
breathing from the nose.  Upon examination, the nasal septum 
was deviated to the right with the right nasal passage fairly 
obstructed.  Nasal mucosa was boggy bilaterally, though the 
oropharynx was clear.  An MRI of the sinuses showed a small 
air-fluid level in the left maxillary sinus.  The examiner 
diagnosed recurrent sinusitis secondary to septal deviation.  

In January 1998 a septoplasty with partial bilateral inferior 
turbinectomy was performed at a U.S. Air Force hospital for 
correction of a nasal septal deformity with enlarged inferior 
turbinates bilaterally.  

August 1998 sinus CT scans taken at a U.S. Air Force facility 
provided an assessment of bilateral maxillary and right 
sphenoid prominent mucoperiosteal thickening.  The examiner 
noted that these were new findings which were not present 
upon prior CT scan in October 1997.  

A VA examination was conducted in June 1999.  The veteran 
reported having sinus infections every three months, 
generally in the left supraorbital region.  He reported 
having had turbinates resected in the past in an attempt to 
treat the sinusitis, without success in helping his symptoms.  
He reported that when he had sinus infection, symptoms 
included pounding facial pain, drainage, fever and chills, 
with symptoms generally in the left supraorbital region.  He 
reported that symptoms tended to be worse in the spring or 
with changes in temperature.  Upon examination, sinuses were 
nontender to palpation.  There was no evidence of erythema, 
edema, induration, or drainage in the nasal mucosa.  X-rays 
showed no evidence of acute or chronic sinusitis.  The 
examiner assessed a normal examination.  

Sinusitis was not noted on the May 1990 pre-enlistment 
examination.  However, pre-service clinical records reveal 
that it was diagnosed in October 1990, prior to the first 
period of service.  The presumption of soundness at 
enlistment is rebutted by clear and unmistakable evidence 
that sinusitis pre-existed the first period of service.  
38 U.S.C.A. §§ 1111, 1137.  

There were chronic symptomatic manifestations of sinusitis 
during both periods of service.  The symptoms evident in 
early 1994 were significantly more severe than those 
described at any previous time.  Less than two months after 
the second period of service, on VA examination in December 
1996, substantial symptoms were again described and there was 
an additional diagnosis of recurrent sinusitis.  The Board 
finds that sinusitis increased in severity and was in turn 
aggravated during the second period of service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  


ORDER

Entitlement to service connection for sinusitis is granted. 



		
	BRUCE E. HYMAN 
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 8 -


- 1 -


